NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Notice of Allowance in response to the Amendment/Remarks filed on 03/24/2021.  
Claims 1-20 are pending in the Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Continuity/ priority Information
The present Application 16/237793, filed 01/02/2019 is a continuation of 15403869, filed 01/11/2017, now U.S. Patent No. 10,204,009, which is a continuation in part of 15095558, filed 04/11 /2016, now U.S. Patent No. 10,013,203, which is a continuation in part of 14088794, filed 11 /25/2013, now U.S. Patent No. 9,311,187, and which Claims Priority from Provisional Application 61748891, filed 01/04/2013.
   
Double Patenting
The nonstatutory double patenting rejection of Claims 1-20 as being unpatentable over claims 1-20 of U.S. Patent No. 10,204,009 is hereby withdrawn in view of the amendment to the Claims by incorporating additional limitations not reacted in the US patent. Independent Claims 1, 8, and 15, as currently amended, additionally recite “the encoded data slices stored in the DSN are included in sets of encoded data slices generated by error encoding data segments using parameters including a write threshold parameter and a decode threshold parameter: 
each set of encoded data slices is associated with a particular data segment, the write threshold parameter indicates how many encoded data slices from each set of encoded data slices are to be stored:
the decode threshold parameter indicates how many encoded data slices from each set of encoded data slices are needed to recover data segments associated with the sets of encoded data slices”.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
During the interview on 23 March 2021, Applicant’s representative Edward J. Marshall and ted Examiner discussed the Claims rejection under 35 U.S.C. 112(b), second paragraph, as being indefinite with respect to the proposed limitation "wherein the write threshold number indicates a number of encoded data slices for storage" that 
The prior art of record fails to anticipate or render obvious, a method for rebuilding data stored as encoded data in a distributed storage network (DSN),    as recited in the independent Claims 1, 8, and 15, among other limitations, wherein
  “the encoded data slices stored in the DSN are included in sets of encoded data slices generated by error encoding data segments using parameters including a write threshold parameter and a decode threshold parameter: 
each set of encoded data slices is associated with a particular data segment, the write threshold parameter indicates how many encoded data slices from each set of encoded data slices are to be stored:
the decode threshold parameter indicates how many encoded data slices from each set of encoded data slices are needed to recover data segments associated with the sets of encoded data slices”.
issuing at least a decode threshold number of read slice requests to the first distributed storage unit; receiving from the first distributed storage unit, at the rebuilding module, at least a decode threshold number of slices; and rebuilding, by the rebuilding module, the first slice-in-error using the decode threshold number of slices.  
Consequently, Claims 1-20 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: May 20, 2021
Allowability Notice 20210519
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov